Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18, of US Patent No 11,222,452.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 



Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
11,222,452
Claim(s) 1
1
2
3
4
5
6
7 
 8


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
11,222,452
Claim(s) 9
10
11
12
13
14
15
15 
16 


Instant Invention
Claim(s) 19
20







11,222,452
Claim(s) 17
18





 
 


	Claim 1 of the instant invention is anticipated by the US Patent 11,222,452 claim 1 in that this claim of the instant invention contains all the limitations of the claim of the patent.  Claim 1 of the instant invention therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
	The instant invention claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.


Claim Objections
Claim 3 is objected to because of the following informalities: It appears that the beginning of line 1 should recite: “3. The method of Claim 1, further comprising recommending, by the database, one or more hair products … .  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-10, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub No. US 2019/0035149 A1) in view of Yu (Pub No. US 2017/0213385 A1) in further view of Kim et al. (Pub No. US 2005/0162419 A1), Adeyoola et al. (Pub No. US 2014/0176565 A1), Tarquini et al. (Pub No. US 2015/0070351 A1), NPL Video Titled “A 3D Hairstyle Database for Hair Modeling” (herein referred to as “Hair_Database_Website”) and Siddique et al. (Pub No. US 2016/0210602 A1).


As per claim 1, Chen teaches the claimed:
1. A method to be performed by at least one computer processor forming at least a part of a computing system comprising a mobile computing device comprising a camera, the method comprising: (Please see Chen in figure 3 and 4 on the left side of each figure where it shows that a mobile device with a camera is used to capture photos of the user’s face), the method comprising:
obtaining a set of images of a head of a user (This is taught in Chen on the left side of either figures 3 or 4 where a set of images of the head of the user is taken.  Also please see Chen in [0135] where it states: “FIG. 3 shows an example architecture of a personalised virtual fitting system using three face images (front, side left, side right) of the user as the input for a 3D face reconstruction”);

identifying, from the set of images, landmarks of the head of the user, wherein the landmarks comprise at least two of ears, nose, eyes, eyebrows, chin, cheeks, neckline, and hairline of the user of the user (Chen shows the identified landmarks of the head of the user in figure 6.  Also please see Chen in [0138] “FIG. 6 shows examples of landmark layouts adopted by the face landmark detectors described in Section 2.1.1”.  Figure 6 of Chen shows that the landmarks comprise the ears, nose, eyes, eyebrows, and chin); 

generating, based on the identified landmarks, a user framework (This is taught in either figures 3 or 4 of Chen where the “2D Facial Landmark Positions in 3 views” are inputted into a “Multi-view Geometry Rectification Unit” which results in a “Personalized 3D Head Model”.  The “Personalized 3D Head Model” corresponds to a user framework.  Also please see Chen in paragraph [0209] “To reconstruct a user's 3D face, we first analyze the input image and extract the shape features of the user's face. To achieve that, we detect the 2D facial landmarks automatically in our pipeline by integrating a 2D face landmark detector”); 

adjusting, based on the user framework, a set of hairstyles from a hairstyle database based on hair dimensions, characteristics, and color with the landmarks (This occurs towards the right side of figures 3 or 4 in Chen where the “Visualization Engine” takes as input the “Customized Hairstyle Model”.  Also please see Chen in paragraph [0442]-[0443] “Model the geometry deformation: To model how a hairstyle will deform on the head and the body of each user, we provide a hybrid approach of mesh skinning and physics simulation …  For the computational efficiency, the mesh skinning approach is appropriate for modelling the deformation of short hairstyles where hair mesh vertices are close to the vertices of the target head model H”.
In this instance, deformation of the hairstyles corresponds to the claimed adjusting of a set of hairstyles.  Chen teaches of using a hairstyle database in [0433].  Chen teaches of hair dimensions by considering both short hair in [0443] and long hair in [0445].  Also, Chen teaches of considering hair translucency characteristics in [0451] and color in [0435] and [0451]);

displaying, on a display device, an image of the user's head augmented with at least one set of hairstyles (This is taught on the right side in figures 3 and 4 of Chen where a visualisation engine is used to visualize as a display an image of the user’s head augmented with the selected hairstyles.  Also please see Chen in [0401] “5 Unified Body Modelling by Integrating Head, Body, and Hairstyle Models Once we have obtained the individual components of the user's 3D face/head model and their 3D body shape model via the processes described in Section 2 and 4 respectively, we may combine the elements to create a unified visualisation of the user's personalised 3D avatar”.  Multiple hairstyles are displayed as well when the user repeatedly changes their hairstyle selection for display, e.g. please see [0433]); and

synchronizing a user profile based on the user with a -- privately available database of hairstyles (Chen in figure 1 where it shows that the user profile that includes a “Personalised Body Model” that has access to “Hairstyle Models”.
Chen teaches of synchronizing a user profile based on the user with a privately available database of hairstyles by allowing their system with the personalized 3D avatars and their respective hairstyles to be integrated with commercial social media platforms where these commercial social media platforms are privately owned databases (e.g. please see Chen in [0471] “By integrating them with commercial social network websites and/or messenger applications on the mobile platforms, it allows users to create, visualize, and share their personalised 3D models conveniently” and Chen in [0487] “The systems above can be integrated with a commercial social network website (e.g. Facebook), or messengers (e.g. Facebook Messenger, Wechat, Kakao chat, Slack)”).

Chen alone does not explicitly teach the remaining claim limitations.
Yu in combination with Chen teaches the claimed:
obtaining a set of images of a head of a user by moving the mobile computing device through one or more two- and three-dimensional paths about the head (As mentioned above, Chen on the left side in figures 3 and 4 teaches of taking a set of images of the head of the user as input.  Chen however does not show a clear example of obtaining the set of images by “moving the mobile computing device through one or more two- and three-dimensional paths about the head” per se.
Yu teaches this feature in figure 2 and in paragraph [0037] where the set of images of the user’s face may be obtained by moving the camera in a 2D or 3D path about the head.  Yu shows this claimed feature in figure 2 where the computing system 1 is a mobile computing device comprising a camera and where the set of images are obtained by moving the mobile device 1 through 2D or 3D motion paths around the user’s head.  Also, please see Yu in [0037] where it states “… In the motion mode, while the user is moving the mobile device 1 horizontally across his/her face, as shown in FIG. 2, the user can take as much time as needed to adjust the position and orientation of the mobile device 1 such that the user's face can appear as large as possible within the image captured at each location of the camera”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtaining frontal view and two sides views of the head of the user by moving the mobile computing device with the camera through one or more two- and three-dimensional paths about the head as taught by Yu with the system of Chen.  This provides an intuitive and easy way for the user or another person to capture side views of the user’s face (paragraph [0042] in Yu).


Chen and Yu in combination with Kim teaches the claimed:
scaling, based on the user framework, a set of hairstyles (As mentioned above, Chen teaches of deforming a set of hairstyles in order to fit each 3D hairstyle onto the 3D model of the user’s head and body (where the 3D model of the user’s head and body is part of the user framework), e.g. please see Chen in [0442] where it refers to “To model how a hairstyle will deform on the head and body of each user” and Chen in [0443] where it refers to “for modelling the deformation of short hairstyles”.  While Chen teaches of deforming the hairstyles to fit onto the user’s head and body, Chen does not explicitly recite that the deformation of the hairstyles involves scaling per se.  
	Kim teaches that it was known in the art to scale the hair model as part of the fitting process, e.g. to fit the hair model onto a 3D model of the user’s head, e.g. please see Kim in figure 41 in step S644 and in Kim in paragraph [0339] “2) Fit the 3D hair model to 3D face model using the fitting points Df following the process illustrated in FIG. 41. The operative adjusts the scale of the hair model (S640) and adjust the location (S644)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform scaling as part of the hair fitting process as taught by Kim with the system of Chen as modified Yu in order to allow the hairstyle to stretch or compress in size in order to better match the shape of the hairstyle to the user’s head.  For example, different user’s may have larger and smaller heads, thus the scaling the hairstyle models allows the set of hairstyles in the database to better match and fit with a wider range of user head sizes by adapting the size of the hairstyle models to fit onto the user’s head. 

Chen, Yu, and Kim in combination with Adeyoola and Tarquini teaches the claimed:
the hairstyle database being synchronized with a user profile and based one or more hairstyle selections by the user, the hairstyle database comprising hairstyles of celebrities sourced from social media (In the 2nd half of the abstract in Adeyoola “The virtual body model is used in multiple embodiments of manual and automatic garment, make-up, and, hairstyle recommendations, such as, from channels, friends, and fashion entities, and sharable for visualization and comments on looks, for enabling users to buy garments that fit other users, suitable for gifts or similar, and can be used in peer-to-peer online sales where garments can be bought with the knowledge that the seller has a similar body shape and size as the user”.  Also please see Adeyoola in [0446]-[0449] “use my profile to continue trying clothes on at home [0447] see what others think about my style choices [0448] use my profile to try different makeup and hairstyles on at home [0449] share and see what others think about my style choices” and [0464] “Publish your looks to Facebook and other social media sites” and [0423] “The friend connection can be derived from the users being friends (having accounts that are linked) on either the virtual fitting room platform or in a different social networking site such as Facebook”.
It is noted that Adeyoola refers to incorporating a celebrity look, e.g. please see Adeyoola in [0476] “7. Publish your looks to Facebook and other social media sites 8. A celebrity look can be viewed or incorporated”.  However, Adeyoola does not talk about hairstyles of celebrities per se.  Tarquini teaches that this feature per se, e.g. please see Tarquini in [0088] “In one embodiment the present invention provides for adding accessories, gadgets, hair styles: different styles of hair, realistic male or female faces, comic book like add-ons, replicas of hair of celebrity, athletes and the like”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the hairstyle database to be synchronized with a user profile and based one or more hairstyle selections by the user as taught by Adeyoola with the system of Chen as modified Yu and Kim.  This allows the user to share their hairstyles ideas and get feedback from friends over social media ([0771] and [0789] of Adeyoola).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the criteria to include hairstyles of celebrities as taught by Tarquini with the system of Chen as modified Yu, Kim, and Adeyoola.  This allows the user to create a virtual makeover that includes having their hair resemble that of a celebrity for their own purposes or to have greater control over the generated hairstyles.  Further, they may personally enjoy getting to simulate and visualize having the same hairstyle as a famous celebrity using their personalized 3D avatar.


Chen in combination with Hair_Database_Website teaches the claimed:
synchronizing a user profile based on the user with a publicly and privately available database of hairstyles (Chen is silent about synchronization with a publicly available database per se.  The Hair_Database_Website reference teaches feature, e.g. please see in the Hair_Database_Website reference in the 1st paragraph under the “Introduction” section where it recite the use of a “large publicly accessible 3D hairstyle database for research and non-commercial purposes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a publicly available database of hairstyles as taught by Hair_Database_Website with the system of Chen as modified Yu, Kim, Adeyoola, and Tarquini in order to allow the user to take advantage of publicly available hairstyle resources when designing their 3D personalized avatar.  Using available public databases gives the user a wider range of possible 3D hairstyle models to choose and design from.  For example, publicly available 3D hairstyle database may include unique or additional 3D hairstyle designs that are not included in the privately owned hairstyle database.  

Chen in combination with Siddique teaches the claimed:
saving, by the user through the mobile computing device, hairstyles to the user profile (Siddique in  [0117] “… The user can interact with other users through their virtual character model. The model can be dressed up in apparel, make-up and hairstyles as desired by the user and involved in interaction with other users.” Also, please see Siddique in [0140] “… A user's profile information is also stored in the user database 80 which includes … The 3-D models are used to specify the user model that is associated with the user” and Siddique in [0124] “Users can save or share with other users the various manifestations of their user model after manipulating/modifying it and the animation/video sequence containing the model in various file formats”); and 
accessing, by a hair stylist through a second mobile computing device, the user profile (Siddique in [0117] “The community module 52 allows the user to interact with other users of the system 10 or with members of other community networks. The community module 52 allows users to interact with other users through real- time communication. Messages can also be exchanged offline. The user can interact with other users through their virtual character model. The model can be dressed up in apparel, make-up and hairstyles as desired by the user and involved in interaction with other users.” And Siddique in [0224] “… collaborative interaction involving a user's model, stylists and friends of the user”.  In this instance, the mobile device used by one or more other users to collaborate through online and/or real-time communication corresponds to the claimed “a second mobile computing device”.  Also in this instance, accessing the user’s personalized 3D model corresponds to the claimed “accessing the user profile” because the user’s personalized 3D model is part of their user profile); and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to save a hairstyle to the user’s profile to be accessed by a hair styling as taught by Siddique with the system of Chen as modified Yu, Kim, Adeyoola, Tarquini, and Hair_Database_Website in order to allow the user to have easier access to professional advice to help them find and achieve a hairstyle that looks best on them (Siddique in [0115], e.g. where it states “… A correspondence between a cosmetic product and its effect on the user model allows users to visualize the effect of applying a given cosmetic product (This also applies to hair, dental and optical products). Additionally, the module suggests the most suitable choice of cosmetic products as well as the procedure and tools of application to enhance/flatter a user's look. Suggestions will also be provided along similar lines for dental, hair and optical products. Additionally, real-time assistance is provided to the user”).

As per claim 2, Chen alone does not teach all the claimed features.
However, Chen in combination with Siddique teaches the claimed:
2. The method of claim 1, further comprising synchronizing, by the stylist, hair products, hair tools, and hairstyle selections of the user profile from hair appointments by the user (Siddique in [0224] “The virtual model can be thus manipulated even when the user uses it to communicate and interact with other users, for example, as in a virtual chat session. In another exemplary embodiment of collaborative interaction involving a user's model, stylists and friends of the user” and Siddique in [0116] "The user may change their hair style of the model, and apply hair products that affect the appearance of hair. The selections of hair styles and other products by the user may be made based on hair styles that are featured from various respective hair salons" and Siddique in [0241] “… Users may be able to book appointments online via a clinic appointment system available through system 10 … favourite stores and services of the user i.e., stores and services such as the dentist, mechanic, family physician, hair salon, eateries etc.” and Siddique in [0115], e.g. where it states “… the module suggests the most suitable choice of cosmetic products as well as the procedure and tools of application to enhance/flatter a user's look. Suggestions will also be provided along similar lines for dental, hair and optical products”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to synchronize hairstyle tools and selections with the stylist as taught by Siddique with the system of Chen as modified Yu, Kim, Adeyoola, Tarquini, and Hair_Database_Website.  The motivation of claim 1 is incorporated herein.


As per claim 3, Chen does not teach the claimed features.
However, Chen in combination with Siddique teaches the claimed:
3. The method of claim 1, recommending, by the database, one or more hair products to the user based on the user profile and hairstyle selections by the user (Siddique [0115] “… A correspondence between a cosmetic product and its effect on the user model allows users to visualize the effect of applying a given cosmetic product (This also applies to hair, dental and optical products). Additionally, the module suggests the most suitable choice of cosmetic products as well as the procedure and tools of application to enhance/flatter a user's look. Suggestions will also be provided along similar lines for dental, hair and optical products” and Siddique in [0131] “… In an exemplary embodiment … recommendations are made to the user based on information collected on the variables in the user's profile (example: preferences, style, interests) as well as based on the user's purchasing and browsing history” and Siddique in [0140] “… A user's profile information is also stored in the user database 80”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recommend, by the database, one or more hair products to the user based on the user profile and hairstyle selections by the user as taught by Siddique with the system of Chen as modified Yu, Kim, Adeyoola, Tarquini, and Hair_Database_Website.  The motivation of claim 1 is incorporated herein. 

As per claim 9, Chen teaches the claimed: 
9. The method of Claim 1, further comprising: stitching together the set of images; and forming the user framework with a three-dimensional map of the user’s head (Please see Chen in [0267] “2.2.3 Seamless Texture Stitching” and Chen in [0262] “… we use only three images to create a final texture map, such as far left, far right, and front view (e.g. the images in black frames in FIG. 12). The other input images are used to identify highlights on these three images. To fuse the images of three camera views seamlessly, the provided method initially classifies each facet of a 3D face model for 3 classes (i.e. front, left, and right) and assigns one of the three images for each class”.  In this instance, the 3D face model corresponds to a “three-dimensional map of the user’s head”)

As per claim 10, Chen teaches the claimed:
10. The method of Claim 9, wherein the three-dimensional map comprises the landmarks detected by analyzing the set of images that are associated with the head (Please see Chen in [0109] “(i) from at least one input image of multiple faces, detect all frontal faces in the at least one input image, and the associated 2D face landmarks for each face; (ii) reconstruct the 3D face for each individual in the at least one input image based on the 2D face landmark detection results, and (iii) render an animation that contains some or all of the resulting 3D faces using distinctive time-sequences of head pose parameters defined for each face”).

As per claims 12 and 13, these claims are similar in scope to limitations recited in claims 1 and 3, respectively, and thus are rejected under the same rationale.

As per claim 14, Chen alone does not teach the claimed features.
Siddique teaches the claimed:
14. The method of Claim 13, further comprising selecting, by the user, one or more hair products, the selection being communicated in a graphical user interface of the display device (Siddique in [0115] “Users are able to employ virtual make-up applicators to apply cosmetic products to user models. Virtual make up applicators act as virtual brushes that simulate real cosmetic brushes can be used to select product(s) from a catalogue (drag product) and apply (drop product) onto a user model's face … A correspondence between a cosmetic product and its effect on the user model allows users to visualize the effect of applying a given cosmetic product (This also applies to hair, dental and optical products) … Additionally, the automatic make-up applicator/advisor can present a virtual palette of cosmetic products on the monitor or display device and allow the users to select the colours/products of their choice.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select hair products for a GUI on a display device as taught by Siddique with the system of Chen as modified Yu, Kim, Adeyoola, Tarquini, and Hair_Database_Website in order to provide an easy control and preview mechanism to allow the user to better visualize and understand what hair products are available and how they affect their hair on their virtual character. 

As per claim 15, Chen teaches the claimed:
15. The method of Claim 12, wherein the method is stored in a set of instructions in a non-transitory computer readable storage medium of the computing system (Chen teaches this feature in paragraph [0061] “there is provided a computer program product executable on a processor to generate an image file of a personalized 3D head model of a user, the computer program product executable on the processor to” and paragraph [0067] “The computer program product may be executable on the processor to perform a method of any aspect of the first aspect of the invention”.  In order to run and execute these program instructions on the computer with the processor as stated, the program instructions would have to be stored in some type of storage medium).

As per claim 20, this claim is similar in scope to limitations recited in claims 9 and 10, and thus is rejected under the same rationale.


Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yu in further view of Kim, Adeyoola, Tarquini, Hair_Database_Website, Siddique, and NPL Video Titled “Glasses.com App for iPad” (herein referred to as “Face_Scan_Video”).

As per claim 4, Chen does not explicitly teach the claimed limitations.
Face_Scan_Video teaches the claimed:
4. The method of Claim 1, further comprising: moving the mobile computing device through one or more two- and three-dimensional paths about the head further (Face_Scan_Video in the screenshots from 0:56, 1:02, and 1:05 show that a mobile computing device (a tablet) is used to capture images of the user’s face to construct a 3D model of the user’s face.  In the video in the transition from the screenshot at 1:05 to 1:17 the narrator of the video states that the tablet is moved though 2D or 3D paths about the head, e.g. it moved in the video from its position of being flat against the mirror to later being held by the user and tucked under the user’s chin.  Thus, the tablet has undergone a 2D or 3D path about the user (including their head).
Also, the narrator in the video states that the user must turn the tablet around from its position at 1:05 so that it now faces the mirror at 1:12 in order to better capture QR code and users eyes for creating the 3D model) comprises:
presenting an instruction on the display device that causes the user to temporarily maintain the mobile computing device at one location relative to a predetermined location of the head (Please see the screenshot at 1:17 as well as the enlarged portion of this screen shot which shows that the tablet displays the instruction “Now hold still” to indicate to the user that they should temporarily maintain the mobile computing device (tablet) tucked under the user’s chin at one location relative to a predetermined location of the head (e.g. front of the face or eyes or chin of the user) ); and
temporarily positioning the camera of the mobile computing device towards the predetermined location to obtain the set of images (This is shown in the screenshots at either 1:05 or 1:17 where the user in the video temporarily positioning the camera of the mobile computing device to capture the predetermined location to obtain the set of images of the user’s face).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to present an instruction on the display device that causes the user to temporarily maintain the mobile computing device at one location relative to a predetermined location of the head as taught by Face_Scan_Video with the system of Chen as modified Kim, Adeyoola, Tarquini, Hair_Database_Website, and Siddique in order to better capture an image of the user’s eyes (Narrator dialog in the video from 1:10 to 1:28, e.g. where the narrator says “this is so that the app can figure out where your eyes are”).

As per claim 5, Chen does not explicitly teach the claimed limitations.
Face_Scan_Video teaches the claimed:
5. The method of Claim 1, further comprising: communicating an indication, by the mobile communications device, to the user regarding an output associated with analyzing the set of images and/or the hairstyle (Please see the video from 1:26 to 1:37 where a horizontal blue portion drops down from the top to the bottom of the face image to indicate that the system is now processing (i.e. analyzing) the set of images that were just obtained in order to create a 3D face model.  Also refer to the narrator dialog in the video that states “Once that’s done, the app does some pretty complex calculations and a few seconds later your face is now in the app”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate an indication, by the mobile communications device, to the user regarding an output associated with analyzing the set of images as taught by Face_Scan_Video with the system of Chen as modified Kim, Adeyoola, Tarquini, Hair_Database_Website, and Siddique.  This improves communication from the app to the user because it provides visual feedback to the user to let the user know that the app is currently processing the input images in order to help create the 3D face model.  This indication also provides a status indicator to the user to show how much progress has been achieved at a given moment with regards to the analysis of the input face images.

As per claims 16 and 17, these claims are similar in scope to limitations recited in claim 4, and thus are rejected under the same rationale.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yu in further view of Kim, Adeyoola, Tarquini, Hair_Database_Website, Siddique, Face_Scan_Video, and Stanwood et al. (Pub No. US 2014/0197922 A1).

As per claim 6, Chen alone does not teach the claimed features.
However, Yu in combination with Stanwood teaches the claimed:
6. The method of claim 4, wherein the step of moving comprises: starting the moving of the mobile device behind a lateral midline of the head; and terminating the moving of the mobile device at a location different than the lateral midline of the head (Yu teaches the movement feature in figure 2 where their movement of the mobile device is able to travel a wide range across the user’s face such that it starts by facing one of the user’s ears and goes across to the user’s other ear.  The total motion of the mobile device covers a semi-circular distance around the user’s head.  In particular, when the phone is facing towards the user’s ear, the left edge of the phone will extend behind the lateral midline (where the lateral midline passes though the middle of the user’s head).  In this instance, the examiner is interpreting this claimed feature similar to how it is illustrated in Applicant’s example in figure 2.  For example, in figure 2, the left edge of mobile device 202 has a portion 208 that is located behind the lateral midline 210 while the mobile device itself is facing towards the user’s ear.
	Also see paragraphs [0030]-[0031] of Yu where Yu further explains that the mobile device may be a tablet.  In this instance, the tablet will typically have longer sides than a mobile phone.  The sides of the tablet will extend behind the lateral midline when the tablet is held to photograph the user head while it is facing one of their ears in figure 2 of Yu.  This is especially true when the mobile device or tablet is held in a landscape orientation.  Yu does not show an actual example of the user holding the mobile device in a landscape orientation to take a picture of themselves.
Stanwood in figure 2B shows an actual example of the mobile device being held in a landscape orientation to take a picture of the user’s own face.  Also please see Stanwood in [0025] as well where it states that this mobile device may be a tablet.  Thus, holding the tablet or mobile device in this manner as shown by Stanwood in figure 2B and moving it in the path as shown in figure 2 of Yu teaches the claimed feature).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hold a tablet or mobile device in a landscape orientation while taking a picture of the user’s own face as taught by Stanwood with the system of Chen as modified Kim, Adeyoola, Tarquini, Hair_Database_Website, Siddique, and Face_Scan_Video.  This particular orientation helps the camera better capture photos of the user’s face including their eyes ([0041] of Stanwood) because it captures a wider horizontal perspective.  The mobile device in this orientation may allow more features of the head to be captured horizontally across and thus be used for 3D facial modeling in each image taken from this orientation. 


Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yu in further view of Kim, Adeyoola, Tarquini, Hair_Database_Website, Siddique, Face_Scan_Video, and Lv et al. (Pub No. US 2013/0286161 A1).

As per claim 7, Chen does not explicitly teach the claimed limitations.
Lv teaches the claimed:
7. The method of claim 4, wherein the step of moving comprises: positioning the mobile device along a plurality of predetermined positions along a predetermined three-dimensional path (This is taught in Lv in figure 1 and [0031] of Lv where the mobile device 102 is positioned along a 3D path including along a plurality of predetermined positions, e.g. position 106.1, 106.2, … to 106.j).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the mobile device around the body part through predetermined positions along the path as taught by Lv with the system of Chen as modified Kim, Adeyoola, Tarquini, Hair_Database_Website, Siddique, and Face_Scan_Video.  By using these positions as references locations, this helps the user ensure that their movement is consistently capturing the facial surface area from a variety of vantage points.  This helps build a more thoroughly covered model where the mobile device is able to capture a wider range of side views of the user’s face when constructing a 3D model of their face.
	

As per claim 8, Chen does not explicitly teach the claimed limitations.
Lv teaches the claimed:
8. The method of claim 7, wherein the plurality of positions are determined automatically by analyzing the set of images and identifying one or more landmarks of the head of the user (Lv: [0031] “When device 102 is ready to generate the three-dimensional model, device 102 instructs user 104 to sweep device 102 across his/her face to capture his/her face from various positions and orientations (e.g., positions 106.1, 106.2 and 106.j). User 104 then uses device 102 to capture images of his/her face by holding device 102 with a single hand so that an on-board camera is aimed at his/her face, and steadily changes the position and orientation of device 102 until the on-board camera has captured a sufficient number of images of user 104. The image-capturing procedure is continuous and automatic, such that user 104 does not need to manually press a shutter button, and does not need to be concerned about whether the captured images are motion-blurred, whether the face is out of sight, etc” and Lv: [0032] “In some embodiments, device 102 ensures that it captures quality images that capture facial features of user 104 by using the motion sensor and the face-detection capabilities to determine the moments that result in the best pictures, and can notify 104 of any problems during the image-capture procedure. Device 102 uses these images and their orientation to generate the three-dimensional model of user 104, for example, by determining the position in the three-dimensional model for the facial features detected in the captured images”.  Lv shows landmarks 302-314 identified from the head of the user. 
	According to figure 1 and [0031]-[0032] of Lv, the system is able to automatically determined the plurality of positions where photographs are taken along the sweeping path.  Lv states that they analyze the set of facial images to determine the moments that result in the best pictures.  These best moments along the swept path correspond to a plurality of positions along the 3D path.  The path in figure 1 of Lv is predetermined because according to [0031] the user is provided with instructions to follow this particular path, thus the system has predetermined and expects the user to follow this path (including the positions along this expected path)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically detect the plurality of positions along the 3D movement path as taught by Lv with the system of Chen as modified by Kim, Adeyoola, Tarquini, Hair_Database_Website, Siddique, and Face_Scan_Video.  Lv in [0031]-[0032] teaches that the advantage to this is so that the system may automatically determine the best moments and positions along the path to take photos of the user’s face.  This way the user does not manually have to press a shutter button during the sweeping movement.

As per claim 18, this claim is similar in scope to limitations recited in claims 4 and 7, and thus is rejected under the same rationale.

As per claim 19, this claim is similar in scope to limitations recited in claim 8, and thus is rejected under the same rationale.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yu in further view of Kim, Adeyoola, Tarquini, Hair_Database_Website, Siddique, and Hwang et al. (Pub No. US 2012/0139830 A1).

As per claim 11, Chen teaches the claimed:
11. The method of claim 10, wherein the three-dimensional map comprises a multi-color graphic (This is taught in figure 35 where it shows that the 3D map of the user’s head is blended with different colored textures.  Also please refer to Chen in [0167] “FIG. 35 shows an illustration example of the alpha colour blending process for a smoother colour transition from the face area to the rest of the body model, as described in Section 5.2.2”). 

Chen alone does not explicitly teach of the claimed “indicators associated with the one or more landmarks”.
However, Chen in combination with Hwang teaches the claimed:
with indicators associated with the one or more landmarks (Hwang shows the indicators in figure 8 as correspond to the control points that overlay on top of the avatar’s face in both display 801 and 802.  Also see Hwang in [0084] “Referring to FIG. 8, points shown on an image 801 and an image 802 denote control coordinates Ci regarding a variety of facial expressions. The expression of the user may be reflected to the face of the avatar using the control coordinates Ci”.  These indicators or control points in Hwang are associated with landmarks similar to the landmarks that as taught by Chen, e.g. please see Chen in figure 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the indicators as taught by Hwang with the system of Chen as modified by Yu in further view of Kim, Adeyoola, Tarquini, Hair_Database_Website, and Siddique in order to aid in animating facial expressions of the avatar ([0084] of Hwang).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699